                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )
        v.                                      )    Case No. 1:18-cr-00083-HAB-SLC
                                                )
                                                )
BRADLEY M. COX                                  )

                                   OPINION AND ORDER

       Before the Court is Defendant’s Motion for Pretrial Release (ECF 84) filed on October

31, 2019. The Government responded to the motion on November 5, 2019. (ECF 85).

Defendant filed a reply on November 13, 2018. (ECF 87). As such, Defendant’s motion is ripe

for ruling. For the following reasons Defendant’s motion is DENIED.

                                          A. Background

       On September 7, 2018, Defendant was charged by way of a Criminal Complaint with

violating 18 U.S.C. § 2251(a) (ECF 1) and a warrant was issued for his arrest (ECF 2).

Defendant was subsequently arrested and appeared that same day before Magistrate Judge Paul

Cherry where he was provided a copy of the Criminal Complaint against him. (ECF 6). At the

hearing, the Government moved to detain him pending trial pursuant to 18 U.S.C. § 3142(e).

(ECF 5, 6). Defendant, however, requested and was appointed an attorney. (ECF 6, 7). As

such, Defendant’s detention hearing was scheduled for September 11, 2018, to allow for

Defendant to meet with his appointed counsel, David Joley. (ECF 9, 10). Upon Defendant’s

motion, the hearing was subsequently continued to September 12, 2018. (ECF 8, 11).

       A combined detention and probable cause hearing was held on September 12, 2018,

before Judge Cherry. (ECF 15). The Court has reviewed the audio recording in reaching its
decision here. In the probable cause portion of the hearing, Judge Cherry found that probable

cause existed that Defendant committed an offense involving a minor under 18 U.S.C. § 2251.

As such, during the detention hearing there was a rebuttable presumption that no condition or

combination of conditions could reasonably assure Defendant’s appearance and the safety of the

community per 18 U.S.C. § 3142(e)(3).

       At the hearing, by way of proffer, the Government offered evidence that Defendant’s

girlfriend had instituted state legal proceedings to limit his access to their minor children and

evidence of Defendant’s state criminal history. The Government also proffered that the scheme

giving rise to the present case involved multiple victims across multiple jurisdictions, and that

Defendant had told FBI agents that he had felt threatened. Regarding Defendant’s criminal

history, the Government emphasized that Defendant had been charged with sexual battery in the

past, though he was only convicted of a lesser included battery charge, and had a juvenile case

involving exploitation of a minor and possession of child pornography. In response, by way of

proffer, Defendant’s attorney asserted that Defendant intended to live away from his minor

children in a house owned by his parents; that Defendant did not attempt to flee despite being

aware of the potential for criminal charges; and his mostly successful completion of his state

probation and prior release on bond.

       In argument, Attorney Joley also maintained that certain conditions, such as restrictions

to internet access, would assure the protection of the community. The Government in argument

pointed out that Defendant had prior state court probation and supervision violations and was on

state probation and electronic monitoring during the alleged conduct at issue in this case. The

Government also noted that the twenty-five year minimum sentence in the present case provided

Defendant with ample motive to flee. Finally, the Government argued that Defendant continued



                                                  2
to pose a risk to minors, and that, given the ease of internet access, no set of conditions would

have been able to ensure that the Defendant did not have access to the internet.

       Judge Cherry subsequently found on the record, and in a written order, that Defendant did

not rebut the presumption against detention. (ECF 15, 16). Alternatively, Judge Cherry found

by a preponderance of the evidence that there was a serious risk that Defendant would not appear

in court, and by a clear and convincing evidence that there was a serious risk Defendant would

endanger the safety of another person or the community. (ECF 16 at 2). In support of his

finding that there was a serious risk Defendant would not appear, Judge Cherry cited (1) the

nature and circumstances of the offense charged, and (2) the weight of the evidence against

Defendant. (Id.). In support of his finding as to the risk to others and the community, Judge

Cherry cited (1) the nature and circumstances of the offense charged, (2) the weight of the

evidence against Defendant, (3) Defendant’s criminal history—including his juvenile case

involving child exploitation and possession of child pornography and his adult sexual battery

charge, (4) his prior state court probation and supervision violations—including the violation

triggered by the above mentioned battery charge as well as the subsequent violation triggered by

the present case, and (5) the fact that the Criminal Complaint alleges Defendant’s scheme

involved multiple victims of similar acts in various jurisdictions. (Id. at 2-3).

       Defendant subsequently filed a motion to suppress evidence in this matter (ECF 47), and

an evidentiary hearing was held on May 17, 2019 (ECF 59). On October 16, 2019, Defendant

attempted to file pro se the present motion, which the Court struck from the record because

Defendant was still represented by counsel. (ECF 74, 77). On October 23, 2019, however,

Attorney Joley moved to withdraw his representation of Defendant, claiming an irreparable

breakdown of the attorney-client relationship. (ECF 76). The Court subsequently granted the



                                                  3
motion to withdraw, allowing Defendant to proceed pro se with Attorney Joley as standby

counsel. (ECF 82). Defendant subsequently refiled the present motion. (ECF 84).

                                   B. Applicable Legal Standard

       As an initial matter, the Court notes that Defendant in his reply claims that he is not

asking that the Court reopen his detention hearing pursuant to 18 U.S.C. § 3142(f). (ECF 87 at

1). Rather, Defendant requests that his motion “be granted or denied based on the merits, with

the evidence not existing at the time of the initial hearing being the primary focus.” (Id.). In

support of the contention that he can move for pretrial release without reopening the detention

hearing, he cites to the text of 18 U.S.C. § 3142(i)—which concerns temporary pretrial release—

and that of § 3142(a)—which requires an order regarding detention be issued “[u]pon appearance

before a judicial officer”—as statutory examples of how the Court may grant release without a

hearing. (Id. at 2). As such, Defendant requests that he be granted pretrial release “independent

of a 3142(f) detention hearing.” (Id.).

       Defendant’s reading of § 3142, however, is inconsistent with the statutory framework

regarding pretrial detention. As stated in Federal Rule of Criminal Procedure 46(a), pretrial

release of a defendant is governed by 18 U.S.C. § 3142. While the text of § 3142 does not

provide for multiple detention hearings, subsection (f) notes that:

       The [detention] hearing may be reopened, before or after a determination by the
       judicial officer, at any time before trial if the judicial officer finds that information
       exists that was not known to the movant at the time of the hearing and that has a
       material bearing on the issue whether there are conditions of release that will
       reasonably assure the appearance of such person as required and the safety of any
       other person and the community.

If a Defendant wishes to seek review of a detention order issued by a magistrate judge, instead of

just offering new evidence, he “may file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b). If the Court


                                                  4
having original jurisdiction—the District Court—finds against him, a defendant can then appeal

to the Circuit Court of Appeals. 18 U.S.C. § 3145(c) (“An appeal from a release or detention

order, or from a decision denying revocation or amendment of such an order, is governed by the

provisions of [28 U.S.C. § 1291] and [18 U.S.C. § 3731].”).

         Defendant’s argument stemming from the language of § 3142 is unpersuasive. While §

3142(a) refers to a defendant’s “appearance,” this obviously refers to when the Court must make

an order regarding detention. This point is bolstered by the further restriction on when the

Government can move for detention, as was the case here (ECF 5), or when a court can raise the

issue sua sponte. See § 3142(f) (“The judicial officer shall hold a hearing . . . . The hearing shall

be held immediately upon the person’s first appearance before the judicial officer . . . .”

(emphasis added)). In other words, the section’s reference to an “appearance” merely means that

the judge must make an order regarding the release or detention of the defendant when the

defendant initially “appears” or is physically present in the charging court, unless a party seeks a

continuance.1 See United States v. Dominguez, 783 F.2d 702 (7th Cir. 1986) (holding that the

government was not required to move for detention in the district where the defendants were

arrested before they were transferred to the charging district). In addition, § 3142(i), by its text,

only applies to temporary release from pre-trial detention after a detention order has already been

entered and is therefore inapplicable here.

         The Court then must determine whether Defendant’s motion should be considered a

motion to reopen the detention hearing pursuant to § 3142(f), even though he explicitly claims




1
  While the statute generally requires that a detention hearing be held on an initial appearance absent a motion to
continue, a defendant also has the right to request and be appointed counsel for such a hearing. 18 U.S.C. § 3142(f).
Because Defendant requested counsel (ECF 6), “it was impossible to legally hold the hearing at that time consistent
with the Act’s provision that the accused is entitled to counsel at the hearing.” United States v. Fortna, 769 F.2d
243, 249 (5th Cir. 1985).

                                                          5
that he does not intend it to be, or a motion to revoke the initial detention order pursuant to §

3145(b). See Castro v. United States, 540 U.S. 375, 381-82 (2003) (“Federal courts sometimes

will ignore the legal label that a pro se litigant attaches to a motion and recharacterize the motion

in order to place it within a different legal category. They may do so in order to avoid an

unnecessary dismissal, . . . to avoid inappropriately stringent application of formal labeling

requirements, . . . or to create a better correspondence between the substance of a pro se

motion’s claim and its underlying legal basis. . . .” (emphasis added) (citations omitted)). As

already noted, a detention hearing can be reopened upon the presentation of new evidence that

was not known by the movant at the initial detention hearing and is material to the issue of

detention. In contrast “Section 3145(b) does not require that new evidence or information be

available before a detention order can be reconsidered and revoked” and can be raised at any

time. United States v. Parahams, No. 3:13-CR-005 JD, 2013 WL 683494, at *1 (N.D. Ind. Feb.

25, 2013). Rather than just considering new evidence, a district judge reviewing a detention

order under § 3145 reviews the issue de novo. See id. (collecting cases).

       Here, Defendant premised his motion on “new evidence that did not exist at the time of

the initial detention hearing which rebuts the presumption that he is a flight risk or a danger to

society.” (ECF 84 at 1). However, Defendant at times also suggests that Judge Cherry

improperly weighed the evidence proffered at the initial detention hearing. (See ECF 87 at 3

(“[E]ither I failed to produce evidence as I contended in my motion or the Court failed to

correctly weigh the produced evidence according to the rulings of the 7th [sic] Circuit Court of

Appeals”)). Such arguments, though, were only clearly raised in Defendant’s reply, and as such,

should generally not be considered. See United States v. Thomas, 227 F. Supp. 3d 981, 987

(N.D. Ill. 2016) (“[Pro se Defendant’s] failure to divulge any of this information until filing his



                                                  6
reply brief has left the government without a meaningful opportunity to respond to him.

Arguments made or developed in this belated fashion are forfeited.”); United States v. Furr, No.

07-CR-57, 2015 WL 1034056, at *3 (E.D. Wis. Mar. 10, 2015) (“And arguments made for the

first time in reply are also deemed waived.”); Zambrana v. United States, 790 F. Supp. 838, 843

(N.D. Ind. 1992) (“Reply briefs are an improper vehicle for presenting new arguments, and

should be confined to the issues raised in the opening motion or brief.”). Further, the thrust of

Defendant’s argument as raised in both his motion and his reply, is that there is new evidence,

which, if presented to the Court, would establish that pretrial detention is not appropriate. As

such, given the Court’s duty to construe pro se motions liberally2 and the fact that Defendant’s

brief does not otherwise identify an appropriate basis for relief, the Court will analyze

Defendant’s motion as a motion to reopen the detention hearing pursuant to § 3142(f). If

Defendant intended his motion to be a motion to revoke or amend the detention order

pursuant to § 3145(b), he is advised to file a new motion specifically citing the grounds by

which he is challenging the initial detention order.

                                                  C. Analysis

1.Defendant’s Arguments

        In his motion, Defendant raises arguments as to both Judge Cherry’s finding that he

constituted a danger to the community and that he was a flight risk. Regarding the danger to the

community finding, Defendant chiefly argues that the suppression hearing provided new

testimonial evidence which did not exist at the time of his initial detention hearing which weighs




2
 See Wilson v. Phend, 417 F.2d 1197, 1199 (7th Cir. 1969) (“[L]iberal construction is to be accorded material
drawn pro se . . . .”).


                                                         7
in favor of his pretrial release.3 In summary, he suggests that because the FBI agents he spoke to

did not arrest him sooner even after they had evidence of his alleged conduct, he was not a

danger to the community. (ECF 84 at 3-4). In other words, because law enforcement

supposedly saw no need to immediately detain him, the Court should not either. (Id.). Similarly,

Defendant suggests that because the activity charged in the original Criminal Complaint and the

Superseding Indictment ended five months before his eventual arrest, he was not a danger to the

community at the time of his arrest. (Id. at 5). Finally, Defendant notes that if released, he

would reside at a home owned by his parents, by himself, away from neighbors. (Id. at 10).

         Regarding the finding that he constituted a flight risk, Defendant points to the fact that

during the time between his initial contact with law enforcement and his arrest he could have fled

but did not. (Id. at 5). Defendant also notes that he has been mostly successful in completing

past state court impositions of probation or supervised release, and regularly attended his court

dates when required to do so. (Id. at 9). He also suggests that his past criminal history on court

supervision or probation is evidence that there are conditions which could be implemented to

assure his appearance and the safety of others. (Id. at 10; ECF 87 at 5). At various points,

Defendant argues that detention has negatively impacted his ability to prepare for trial.

Specifically, he notes that it limits his ability to conduct legal research and view discovery

materials. (ECF 84 at 11). In both his motion and his reply, Defendant also notes the hardship

detention has caused his family. (Id. at 10; ECF 87 at 7).




3
  Defendant, in his reply, claims that this is the only evidence he intended to characterize as “new.” (ECF 87 at 5).
Defendant however, in the introduction of his motion, states that his motion is based on evidence that “did not exist”
and facts that “were either misrepresented or not discussed.” (ECF 84 at 1). In the interest of completeness, the
Court will discuss each of the factual arguments made by Defendant regarding § 3142(f), noting again that
Defendant is free to challenge the weighing of this evidence through a motion pursuant to § 3145(b).

                                                          8
       Finally, the Court notes that Defendant takes issue with the fact that the Government did

not “directly distput[e] [his] claims or provid[e] evidence disproving them.” (ECF 87 at 6). He

further appears to claim that based on his motion, evidence now exists successfully rebutting the

presumption in favor of detention. (Id. at 8). In so doing, he relies on the Seventh Circuit Court

of Appeals holding in Dominguez that the presumptions in favor of detention “are rebutted when

the defendant meets a burden of production” by coming forward with some evidence that he will

not flee or endanger the community if released.” (Id. at 3 (citing Dominguez, 783 F.2 at 707)).

As such, the Government should be required to put forth new evidence to sustain its burden of

showing why detention is necessary. (Id.).

2. Discussion

       The information detailed by Defendant, though, does not necessitate reopening the issue

of detention. To begin, the chief piece of evidence that Defendant now claims exists—the

testimony evidence from the suppression hearing—is not “new” for purposes of § 3142(f). As

already noted, the standard is whether “information exists that was not known to the movant at

the time of the hearing and that has a material bearing” on the issues of assuring appearance and

community safety. 18 U.S.C. § 3142(f). While the suppression hearing had obviously not

occurred at the time of the initial detention hearing, it can hardly be said that the information

Defendant points to now did not exist or was unknown. Defendant obviously would have known

then as he does now that he had spoken with FBI agents on one day and was not arrested until a

later one. Further, while there may now be a physical record to point to, this does not mean that

Defendant was unable to proffer and argue this fact at the initial hearing. In fact, as discussed

further below, at the initial hearing Defendant’s then attorney proffered and argued multiple facts




                                                  9
in his favor. As such, the mere fact that the information Defendant relies on is now contained in

a transcript is immaterial for purposes of § 3142(f).

       In the same vein, Defendant’s arguments that the alleged charged conduct occurred five

months prior to his eventual arrest and that detention is a burden to his familial relationships are

similarly meritless. Again, Defendant at his initial appearance was provided a copy of the

Criminal Complaint in this case and as such should have been aware of the timeframe of the

charged conduct. Thus, the information argued now is hardly new or unknown. Similarly,

Defendant obviously was aware that detention could impact his relationship with his family at

the initial hearing. Still more, Judge Cherry was presented with evidence of Defendant’s family

at the initial hearing, both from the Government and Defendant.

       Similarly, it was obviously known that detention would potentially impede Defendant’s

ability to prepare for trial. Arguably, there is additional information as to these difficulties that

did not exist at the time of the initial hearing as Defendant is now proceeding pro se. However,

it is hard to see how this information has a “material bearing on the issue whether there are

conditions of release that will reasonably assure the appearance of [Defendant] as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(f)(2).

       Regarding the other arguments Defendant now raises, much of the other information he

points to was already proffered and argued by his former counsel at his initial hearing. As noted,

Attorney Joley proffered that Defendant, if released, would be living at a home owned by his

parents and not with his minor children. Further, Attorney Joley proffered and argued

Defendant’s prior history on state court supervision and probation. As such, none of the

evidence identified in Defendant’s motion or reply is of the type which would justify reopening

the detention hearing here.



                                                  10
         Finally, the Court notes that, despite Defendant’s contention that the Government did not

present “new evidence,” the Government did not need to present any evidence at this juncture.

Contrary to Defendant’s claims that his motion rebuts the presumption of detention in this case, a

finding of whether a presumption has been rebutted is reserved to the magistrate or district judge;

simply arguing that the presumption has been rebutted does not make it so. Here Judge Cherry

held that a presumption in favor of detention applied, and despite the evidence proffered,

Defendant did not rebut it.4 As already mentioned, the Court can make a new finding by

reopening the detention hearing if there is new information to be presented, or the District Judge

can amend or revoke the detention order if Judge Cherry misapplied the law. Here, as

mentioned, the Court has not found that there is new information that would necessitate

reopening the detention hearing. As such, there is no need to revisit whether the presumption has

been rebutted or, for that matter, whether the Government has otherwise sustained its burden of

persuasion. Again, if Defendant is meaning to challenge Judge Cherry’s application of the law, a

motion to amend or revoke is the proper mechanism for doing so.

                                                 D. Conclusion

         In conclusion, Defendant’s motion does not clearly state on what grounds he is seeking

relief. To the extent he is asking the Court to revisit the issue of detention on grounds besides

those laid out in 18 U.S.C. §§ 3142(f) and 3145(b), he is asking for relief this Court cannot grant.

To the extent he is arguing that the detention hearing ought to be reopened pursuant § 3142(f), he

has not shown that any of the information considered in his motion is new or was unknown at the

time of his initial hearing or would be material to the issue of detention. Rather, many of the



4
  Even if Defendant did rebut the presumption, this does not foreclose the possibility that the Government sustained
its burden of persuasion anyway. In fact, as already noted, Judge Cherry found in the alternative that it had. (ECF
16).

                                                         11
grounds he raises in his arguments now were raised by his former attorney at the initial detention

hearing. Finally, to the extent that Defendant is attempting to argue that Judge Cherry

improperly applied the law in ordering his detention, he does not appropriately raise the issue. If

Defendant intends to raise such a challenge, he is advised to file a new motion clearly identifying

§ 3145(b) as the basis for the motion and the grounds for his challenge. As it stands now,

though, Defendant’s Motion for Pretrial Release (ECF 84) is DENIED.

       SO ORDERED.

       Entered this 26th day of November 2019.


                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                12
